Following a tier III disciplinary hearing, petitioner was found guilty of possessing gang-related materials. The determination was later affirmed on administrative appeal, resulting in this CPLR article 78 proceeding.
The Attorney General has advised this Court that, since the commencement of the subject CPLR article 78 proceeding, the determination at issue has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Given that petitioner has been granted all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Hardy v Bezio, 60 AD3d 1229 [2009]).*
Peters, J.E, Rose, Malone Jr., Stein and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.

 The issue raised by petitioner’s reply appears to arise from a later determination.